DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to claims 1, 8-9, and 11 are acknowledged by the examiner. 
The drawings filed on 02/03/2021 have been acknowledged by the examiner, and thus the drawing objection is withdrawn. 
The amendments to the claims have overcome the previous 35 USC 112b claim rejections. They are therefore withdrawn. 
Claims 1-18 are pending in the application. 
Claims 1-18 are currently under examination. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 1 has been amended to recite “a mastoid portion engaging said adjustable upper band and said adjustable lower band so as to provide a substantially uniform pressure from said mastoid portion against a patient’s ear,” and thus Lindgren is still used in this current rejection, as Lindgren discloses in Col. 2 lines 62-68 et seq. Col. 3 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren (US 4,944,361) in view of Anderson (US 2,511,234) further in view of Sommers et al. (US 2015/0359286 A1) and Howell (US 5,752,298).
Regarding claim 1, Lindgren discloses an adjustable mastoid dressing (see Figs. 1-2 and 6; ear pads 2 are configured to cover the ear/mastoid process area of a user to protect this area and can pivot, thus an adjustable mastoid dressing) comprising:
an upper band having a frontal portion, an upper band posterior portion, and side portions extending between the frontal portion and the upper band posterior portion (see 
a mastoid portion (2) engaging said upper band definition of mastoid: being the process of the temporal bone behind the ear, https://www.merriam-webster.com/dictionary/mastoid#:~:text=(Entry%201%20of%202),the%20skull%20of%20lower%20vertebrates, thus see Figs. 6 and 1-2; ear pads 2 is a mastoid portion as it covers the ear portion, including the portion behind the ear).
Lindgren does not disclose an adjustable upper band, an adjustable lower band attached to said adjustable upper band and having a lower posterior portion, an upper tension adjuster operatively engaging said upper band posterior portion, a lower tension adjuster operatively engaging said lower band posterior portion, and a mastoid portion engaging said adjustable upper band and said adjustable lower band so as to provide a substantially uniform pressure from said mastoid portion against a patient’s ear, wherein said substantially uniform pressure from said mastoid portion is adjustable by independently engaging each of said adjustable upper band and said adjustable lower band to compress disparate portions of said mastoid portion by said upper band and said lower band against a patient’s skull. 
However, Anderson teaches an analogous upper band (12) with an analogous frontal portion, upper band posterior portion, and side portions extending between the frontal portion and the upper band posterior portion wherein upper band (12) is an adjustable upper band (12) (see modified Fig. 1 below and Col. 3 lines 4-33; band 12 is adjustable via adjusting knob 33 and has a frontal portion labeled FP, posterior portion labeled PP, and side portions labeled SP that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the head strap (see Fig. 6) of Lindgren with the headband 10 of Anderson by attaching ear pads 2 of Lindgren via bolts 16 and ears 15 of Anderson, and holder 6 and spring element 5 of Lindgren to have provided an improved device that is adjustable so that the same device may be used by persons of different head sizes and so that the band may be worn tightly or loosely (see Col. 1 lines 10-14). 
Lindgren in view of Anderson discloses the invention as discussed above. 
Lindgren in view of Anderson does not disclose an adjustable lower band attached to said adjustable upper band and having a lower posterior portion, a lower tension adjuster operatively engaging said lower band posterior portion, and a mastoid portion engaging said adjustable upper band and said adjustable lower band so as to provide a substantially uniform pressure from said mastoid portion against a patient’s ear, wherein said substantially uniform pressure from said mastoid portion is adjustable by independently engaging each of said adjustable upper band and said adjustable lower band to compress disparate portions of said mastoid portion by said upper band and said lower band against a patient’s skull.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ears 15 and bolts 16 of Anderson to incorporate occipital straps 80 and tightening member 84 as taught by Sommers to have provided an improved device that provides a means to allow pressure originating from the headwear to be applied to bony structure (e.g. the occipital bone and crest of a skull) of the wearer’s head where the wearer has less of a perception of pressure than on soft tissue of the wearer’s head (see [0046]).
Lindgren in view of Anderson further in view of Sommers discloses the invention as discussed above. Lindgren in view of Anderson further in view of Sommers further discloses a 
Lindgren in view of Anderson further in view of Sommers does not disclose wherein said substantially uniform pressure from said mastoid portion is adjustable by independently engaging each of said adjustable upper band and said adjustable lower band to compress disparate portions of said mastoid portion by said upper band and said lower band against a patient’s skull. 
However, Howell teaches an analogous adjustable band (60a, 60b) and mastoid portion (14) wherein said substantially uniform pressure from said mastoid portion (14) is adjustable by independently engaging said adjustable band (60a, 60b) to compress portions of said mastoid portion (14) against a patient’s skull (see Figs. 1-3 and Col. 1 lines 20-28, and Col. 2 lines 31-49; earcup 14 applies substantially uniform pressure to an ear, and the pressure from earcup 14 is adjustable by independently engaging with straps 60a, 60b, which make up an adjustable band, as the adjustable band 60a, 60b can be tightened or loosened by sliding straps 60a, 60b through buckle tabs 40, and thus directly applying more or less pressure on earcups 14, as earcups 14 have a slot 16 and are directly attached to straps 60a, 60b to directly compress portions of earcup 14 against a skull) providing earcups that can be worn more loosely for maximum 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the mastoid portion (2) of Lindgren in view of Anderson further in view of Sommers with earcups (14) of Howell to be directly connected to band 12 of Anderson and occipital strap 80 of Sommers via a slot 16 in the mastoid portion as taught by Howell to have provided an improved device that provides earcups that can be worn more loosely for maximum comfort or to increase the inward pressure by pressing the earcups harder against a head of a user (see Col. 1 lines 20-28).
Lindgren in view of Anderson further in view of Sommers and Howell discloses the invention as discussed above. Lindgren in view of Anderson further in view of Sommers and Howell  and Howell further discloses wherein said substantially uniform pressure from said mastoid portion (14 of Howell) is adjustable by independently engaging each of said adjustable upper band (12 of Anderson) and said adjustable lower band (80 of Sommers) to compress disparate portions of said mastoid portion (14 of Howell) by said upper band (12 of Anderson) and said lower band (80 of Sommers) against a patient’s skull (as previously modified above, earcup 14 of Howell is directly connected to band 12 of Anderson and occipital strap 80 of Sommers via slot 16 of Howell, and thus when band 12 of Anderson is tightened/loosened and/or when occipital strap 80 of Sommers is tightened/loosened independently of band 12 of Anderson, the earcups 14 of Howell apply more or less substantially uniform pressure via the tightening/loosening to compress disparate portions of earcups 14 of Howell against a skull, as if band 12 of Anderson or occipital strap 80 of Sommers is tightened, it would apply more 


    PNG
    media_image1.png
    334
    411
    media_image1.png
    Greyscale

Modified Fig. 6 of Lindgren.


    PNG
    media_image2.png
    375
    412
    media_image2.png
    Greyscale

Modified Fig. 1 of Anderson.
Regarding claim 2, Lindgren in view of Anderson further in view of Sommers and Howell  discloses the invention as discussed above. Lindgren in view of Anderson further in view of 
Regarding claim 3, Lindgren in view of Anderson further in view of Sommers and Howell  discloses the invention as discussed above. Lindgren in view of Anderson further in view of Sommers and Howell  further discloses wherein said lower tension adjuster (84 of Sommers) is configured to tension said lower band (80 of Sommers) about a portion of the patient’s skull with said lower band posterior portion aligned with a lower portion of patient’s occipital bone (see Figs. 6-7 and [0045] and [0055] of Sommers; tightening member 84 of Sommers is configured to tension or tighten occipital straps 80 of Sommers about a portion of the patient’s skull with the posterior portion of occipital straps 80 of Sommers being aligned with a lower portion of the patient’s occipital bone). 
Regarding claim 4, Lindgren in view of Anderson further in view of Sommers and Howell  discloses the invention as discussed above. Lindgren in view of Anderson further in view of Sommers and Howell  further discloses a manually adjustable knob (84 of Sommers) engaging said portions of said lower band (80 of Sommers) so as to selectively shorten and lengthen said 
Anderson in view of Sommers further in view of Davison does not disclose a housing receiving portions of said lower band. 
However, Anderson teaches an analogous band (12, 17, 18) and an analogous tension adjuster (33) where there is a housing (24, 25) receiving portions of said band (12, 17, 18) (see Figs. 1-3 and 5 and Col. 3 lines 4-52; constraining member 24 and backing or supporting portion 25 act as a housing to receive band ends 17 and 18 when being adjusted via adjusting knob 33) providing a guide for the band ends in their movement relative to each other when being adjusted (see Col. 3 lines 52-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided occipital bands 80 of Sommers in the invention of Lindgren in view of Anderson further in view of Sommers and Howell  to include constraining member 24 and backing or supporting portion 25 as taught by Anderson to have provided a guide for the band ends in their movement relative to each other when being adjusted (see Col. 3 lines 52-58) so that the overlapping ends do not cluster together. 
Regarding claim 5, Lindgren in view of Anderson further in view of Sommers and Howell  discloses the invention as discussed above. Lindgren in view of Anderson further in view of Sommers and Howell  further discloses wherein said upper tension adjuster (33 of Anderson) further comprises a housing (24, 25 of Anderson) receiving portions of said upper band (12 of 
Regarding claim 6, Lindgren in view of Anderson further in view of Sommers and Howell  discloses the invention as discussed above. Lindgren in view of Anderson further in view of Sommers and Howell  further discloses wherein said lower adjustable band (80 of Sommers) is pivotably attached to said upper adjustable band (12 of Anderson) (see discussion of claim 1; as previously modified, occipital bands 80 of Sommers is pivotably attached to band 12 of Anderson about the bolts 16 of Anderson). 
Regarding claim 11, Lindgren discloses a method for mastoid dressing (see Figs. 1-2 and 6; ear pads 2 are configured to cover the ear/mastoid process area of a user to protect this area and can pivot, thus an adjustable mastoid dressing), comprising the steps of: 
providing an adjustable mastoid dressing (see Figs. 1-2 and 6; ear pads 2 are configured to cover the ear/mastoid process area of a user to protect this area and can pivot, thus an adjustable mastoid dressing) comprising: 
an upper band having a frontal portion, an upper band posterior portion, and side portions extending between the frontal portion and the upper band posterior portion (see modified Fig. 6; the upper band has a frontal portion portion labeled FP, a posterior portion 
a mastoid portion (2) engaging said upper band definition of mastoid: being the process of the temporal bone behind the ear, https://www.merriam-webster.com/dictionary/mastoid#:~:text=(Entry%201%20of%202),the%20skull%20of%20lower%20vertebrates, thus see Figs. 6 and 1-2; ear pads 2 is a mastoid portion as it covers the ear portion, including the portion behind the ear); and 
positioning said upper band on a patient’s head so that said frontal portion extends across the patient’s forehead (see modified Fig. 6; frontal portion FP extends across a forehead).
Lindgren does not disclose an adjustable upper band, an adjustable lower band attached to said adjustable upper band and having a lower posterior portion, an upper tension adjuster operatively engaging said upper band posterior portion, a lower tension adjuster operatively engaging said lower band posterior portion, a mastoid portion engaging said adjustable upper band and said adjustable lower band so as to provide a substantially uniform pressure from said mastoid portion against a patient’s ear, wherein said substantially uniform pressure from said mastoid portion is adjustable by independently engaging each of said adjustable upper band and said adjustable lower band to compress disparate portions of said mastoid portion by said upper band and said lower band against a patient’s skull, using said upper tension adjuster to tighten said upper band against an upper portion of the patient’s occipital bone, and using said lower tension adjuster to tighten said lower band against a lower portion of the patient’s occipital bone.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the head strap (see Fig. 6) of Lindgren with the headband 10 of Anderson by attaching ear pads 2 of Lindgren via bolts 16 and ears 15 of Anderson, and holder 6 and spring element 5 of Lindgren to have provided an improved device that is adjustable so that the same device may be used by persons of different head sizes and so that the band may be worn tightly or loosely (see Col. 1 lines 10-14). 
Lindgren in view of Anderson discloses the invention as discussed above. 
Lindgren in view of Anderson does not disclose an adjustable lower band attached to said adjustable upper band and having a lower posterior portion, a lower tension adjuster 
However, Sommers teaches an analogous upper band (68, 64, 76) with an adjustable lower band (80) attached to said adjustable upper band (68, 64, 76) and having a lower posterior portion (see Figs. 6-7; the adjustable upper band comprises of forehead strap 68, side members 64, and rear strap 76, which are attached to occipital straps 80 via pivots 105 and is located lower than adjustable upper band 68, 64, 76 and occipital straps 80 have a lower posterior portion as seen in Fig. 6 as this portion is behind the head of the user, where the tightening member 84 is located in order to adjust occipital straps 80), and a lower tension adjuster (84) operatively engaging said lower band posterior portion (see Fig. 7; occipital straps 80 are adjustable via tightening member 84 which engages the posterior portion of occipital straps 80), and using said lower tension adjuster (84) to tighten said lower band (80) against a lower portion of the patient’s occipital bone (see [0055]; tightening member 84 is used to tighten occipital straps 80 against the lower portion of an occipital bone) providing a means to allow pressure originating from the headwear to be applied to bony structure (e.g. the occipital bone and crest of a skull) of the wearer’s head where the wearer has less of a perception of pressure than on soft tissue of the wearer’s head (see [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ears 15 and bolts 16 of Anderson to incorporate occipital straps 80 and tightening member 84 as taught by Sommers to have 
Lindgren in view of Anderson further in view of Sommers discloses the invention as discussed above. Lindgren in view of Anderson further in view of Sommers further discloses a mastoid portion (2 of Lindgren) engaging said adjustable upper band (12 of Anderson) and said adjustable lower band (80 of Sommers) so as to provide a substantially uniform pressure from said mastoid portion (2 of Lindgren) against a patient’s ear (see Fig. 5 and Col. 2 lines 62-68 et seq. Col. 3 lines 1-2; ear pads 2 of Lindgren are engaged with band 12 of Anderson and occipital straps 80 of Sommers via ears 15, bolts 16 of Anderson and holder 6, spring element 5 of Lindgren, and ear pads 2 of Lindgren provide a substantially uniform or constant pressure against a patient’s ear, as shown in Fig. 5 of Lindgren). 
Lindgren in view of Anderson further in view of Sommers does not disclose wherein said substantially uniform pressure from said mastoid portion is adjustable by independently engaging each of said adjustable upper band and said adjustable lower band to compress disparate portions of said mastoid portion by said upper band and said lower band against a patient’s skull. 
However, Howell teaches an analogous adjustable band (60a, 60b) and mastoid portion (14) wherein said substantially uniform pressure from said mastoid portion (14) is adjustable by independently engaging said adjustable band (60a, 60b) to compress portions of said mastoid portion (14) against a patient’s skull (see Figs. 1-3 and Col. 1 lines 20-28, and Col. 2 lines 31-49; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the mastoid portion (2) of Lindgren in view of Anderson further in view of Sommers with earcups (14) of Howell to be directly connected to band 12 of Anderson and occipital strap 80 of Sommers via a slot 16 in the mastoid portion as taught by Howell to have provided an improved device that provides earcups that can be worn more loosely for maximum comfort or to increase the inward pressure by pressing the earcups harder against a head of a user (see Col. 1 lines 20-28).
Lindgren in view of Anderson further in view of Sommers and Howell discloses the invention as discussed above. Lindgren in view of Anderson further in view of Sommers and Howell further discloses wherein said substantially uniform pressure from said mastoid portion (14 of Howell) is adjustable by independently engaging each of said adjustable upper band (12 of Anderson) and said adjustable lower band (80 of Sommers) to compress disparate portions of said mastoid portion (14 of Howell) by said upper band (12 of Anderson) and said lower band (80 of Sommers) against a patient’s skull (as previously modified above, earcup 14 of Howell is 
Regarding claim 12, Lindgren in view of Anderson further in view of Sommers and Howell discloses the invention as discussed above. Lindgren in view of Anderson further in view of Sommers and Howell  further discloses a manually adjustable knob (84 of Sommers) engaging said portions of said lower band (80 of Sommers) so as to selectively shorten and lengthen said lower band (80 of Sommers) (see Fig. 7 and [0055] of Sommers; tightening member 84 of Sommers has a knob in order to selectively shorten and lengthen occipital bands 80 of Sommers as occipital straps 80 of Sommers are pulled together and overlap to a greater extent when tightened).
Lindgren in view of Anderson further in view of Sommers and Howell does not disclose a housing receiving portions of said lower band. 
However, Anderson teaches an analogous band (12, 17, 18) and an analogous tension adjuster (33) where there is a housing (24, 25) receiving portions of said band (12, 17, 18) (see Figs. 1-3 and 5 and Col. 3 lines 4-52; constraining member 24 and backing or supporting portion 25 act as a housing to receive band ends 17 and 18 when being adjusted via adjusting knob 33) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided occipital bands 80 of Sommers in the invention of Lindgren in view of Anderson further in view of Sommers and Howell to include constraining member 24 and backing or supporting portion 25 as taught by Anderson to have provided a guide for the band ends in their movement relative to each other when being adjusted (see Col. 3 lines 52-58) so that the overlapping ends do not cluster together. 
Regarding claim 13, Lindgren in view of Anderson further in view of Sommers and Howell discloses the invention as discussed above. Lindgren in view of Anderson further in view of Sommers and Howell further discloses wherein said upper tension adjuster (33 of Anderson) further comprises a housing (24, 25 of Anderson) receiving portions of said upper band (12 of Anderson) (see Figs. 1-3 and 5 and Col. 3 lines 4-52 of Anderson; constraining member 24 of Anderson and backing or supporting portion 25 of Anderson act as a housing to receive band ends 17 and 18 of Anderson, which are the ends of band 12 of Anderson, when being adjusted via adjusting knob 33 of Anderson) and a manually adjustable knob (33 of Anderson) engaging said portion of said upper band (12 of Anderson) so as to selectively shorten and lengthen said upper band (12 of Anderson) (see Col. 3 lines 4-52 of Anderson; adjusting knob 33 of Anderson is manually used to selectively shorten or lengthen band 12 of Anderson).
Regarding claim 14, Lindgren in view of Anderson further in view of Sommers and Howell discloses the invention as discussed above. Lindgren in view of Anderson further in view of Sommers and Howell further discloses wherein said lower adjustable band (80 of Sommers) .

Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren in view of Anderson in view of Sommers et al. further in view of Howell and Sugerman et al. (US 2014/0101828 A1).
Regarding claim 7, Lindgren in view of Anderson further in view of Sommers and Howell discloses the invention as discussed above. 
Lindgren in view of Anderson further in view of Sommers and Howell does not disclose a top strap extending upward from said frontal portion of said upper adjustable band and to said upper band posterior portion. 
However, Sugerman teaches an analogous adjustable upper band (see Figs. 2-5; the band that includes projections 195, 200) with a frontal portion and a posterior portion (see modified Fig. 3; frontal portion labeled FP and posterior portion labeled PP) comprising a top strap (155) extending upward from said frontal portion of said upper adjustable band and to said upper band posterior portion (see modified Fig. 2-3; the webbing 155 are top straps that extend upward from the frontal portion FP and posterior portion PP of the adjustable upper band, as seen in modified Fig. 2-3) providing to ensure a protective headgear is centered upon the user’s head during and after any diametric adjustments (see [0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced crossband 14 of Anderson of the device 
Regarding claim 15, Lindgren in view of Anderson further in view of Sommers and Howell discloses the invention as discussed above. 
Lindgren in view of Anderson further in view of Sommers and Howell does not disclose a top strap extending upward from said frontal portion of said upper adjustable band and to said upper band posterior portion. 
However, Sugerman teaches an analogous adjustable upper band (see Figs. 2-5; the band that includes projections 195, 200) with a frontal portion and a posterior portion (see modified Fig. 3; frontal portion labeled FP and posterior portion labeled PP) comprising a top strap (155) extending upward from said frontal portion of said upper adjustable band and to said upper band posterior portion (see modified Fig. 2-3; the webbing 155 are top straps that extend upward from the frontal portion FP and posterior portion PP of the adjustable upper band, as seen in modified Fig. 2-3) providing to ensure a protective headgear is centered upon the user’s head during and after any diametric adjustments (see [0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced crossband 14 of Anderson of the device Lindgren in view of Anderson further in view of Sommers and Howell with webbing 155 as taught by Sugerman by adding slots 260 of Sugerman to the posterior portion of band 12 of 

    PNG
    media_image3.png
    754
    432
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    515
    437
    media_image4.png
    Greyscale

Modified Figs. 2 and 3 of Sugerman. 
Claim 8-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren in view of Anderson in view of Sommers et al. in view of Howell in view of Sugerman further in view of Wu (US 2006/0225187 A1).
Regarding claim 8, Lindgren in view of Anderson further in view of Sommers and Howell and Sugerman discloses the invention as discussed above. 
Lindgren in view of Anderson further in view of Sommers and Howell and Sugerman does not disclose a cushion mounted to an underside of said top strap. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the webbing 155 of Sugerman of the device of Lindgren in view of Anderson in view of Sommers and Sugerman with protective cushions 12 as taught by Wu to have provided a device with more comfort to the top of the head of a user. 
Regarding claim 9, Lindgren in view of Anderson further in view of Sommers and Howell and Sugerman and Wu discloses the invention as discussed above. 
Lindgren in view of Anderson further in view of Sommers and Howell and Sugerman and Wu does not disclose wherein said top strap has an adjustable length. 
However, Sugerman teaches in another embodiment wherein said top strap (155) has an adjustable length (see [0037]; webbing 155 may be adjustable in length in another embodiment) providing to give more comfort to a user as the adjustability offers a better fit for a user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified webbing 155 of Sugerman of the device of Lindgren in view of Anderson further in view of Sommers and Howell and Sugerman to be 
Regarding claim 16, Lindgren in view of Anderson further in view of Sommers and Howell and Sugerman discloses the invention as discussed above. 
Lindgren in view of Anderson further in view of Sommers and Howell and Sugerman does not disclose a cushion mounted to an underside of said top strap. 
However, Wu teaches an analogous top strap (definition of strap: a long, narrow object or piece of something; strip; band, https://www.dictionary.com/browse/strap, thus see modified Fig. 1; top strap is labeled TS as it is located at the top and is a strip of material) comprising a cushion (12) mounted to an underside of said top strap (12) (see Figs. 1, 3, and modified Fig. 1; protective cushions 12 are mounted on an underside of top strap TS; see [0023]) providing more comfort to the top of the head of a user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the underside of webbing 155 of Sugerman of the device of Lindgren in view of Anderson in view of Sommers and Sugerman with protective cushions 12 as taught by Wu to have provided a device with more comfort to the top of the head of a user. 

    PNG
    media_image5.png
    498
    598
    media_image5.png
    Greyscale

Modified Fig. 1 of Wu. 
Regarding claim 17, Lindgren in view of Anderson further in view of Sommers and Howell and Sugerman and Wu discloses the invention as discussed above. 
Lindgren in view of Anderson further in view of Sommers and Howell and Sugerman and Wu does not disclose wherein said top strap has an adjustable length. 
However, Sugerman teaches in another embodiment wherein said top strap (155) has an adjustable length (see [0037]; webbing 155 may be adjustable in length in another embodiment) providing to give more comfort to a user as the adjustability offers a better fit for a user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified webbing 155 of Sugerman of the device of Lindgren in view of Anderson further in view of Sommers and Howell and Sugerman to be adjustable in length as taught by another embodiment of Sugerman to have provided more comfort to a user as the adjustability offers a better fit for a user. 

Claim 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren in view of Anderson in view of Sommers et al. in view of Howell further in view of Malcom, JR. (US 3,047,876).
Regarding claim 10, Lindgren in view of Anderson further in view of Sommers and Howell discloses the invention as discussed above. 
Lindgren in view of Anderson further in view of Sommers and Howell does not disclose wherein said side portions of said upper adjustable band are upwardly curved to extend over a patient’s ear. 
However, Malcom, JR. teaches an analogous upper adjustable band (11) and analogous side portions wherein said side portions of said upper adjustable band (11) are upwardly curved to extend over a patient’s ear (see Col. 2 lines 10-16 and modified Fig. 1; side portions is labeled as SP of strip 11 and the side portion SP includes downwardly curved end sections 15, thus at number 16, the side portion SP is upwardly curved to extend over an ear) providing maximum contact area and maximum comfort to the wearer (see Col. 2 lines 24-42). 
It would have been obvious to one of ordinary skill in the art to have modified the side portions SP of Anderson in the device of Anderson in view of Sommers further in view of Davison with an upwardly curved side portion 16 as taught by Malcom, JR. to have provided maximum contact area and maximum comfort to the wearer (see Col. 2 lines 24-42). 
Regarding claim 18, Lindgren in view of Anderson further in view of Sommers and Howell discloses the invention as discussed above. 

However, Malcom, JR. teaches an analogous upper adjustable band (11) and analogous side portions wherein said side portions of said upper adjustable band (11) are upwardly curved to extend over a patient’s ear (see Col. 2 lines 10-16 and modified Fig. 1; side portions is labeled as SP of strip 11 and the side portion SP includes downwardly curved end sections 15, thus at number 16, the side portion SP is upwardly curved to extend over an ear) providing maximum contact area and maximum comfort to the wearer (see Col. 2 lines 24-42). 
It would have been obvious to one of ordinary skill in the art to have modified the side portions SP of Anderson in the device of Anderson in view of Sommers further in view of Davison with an upwardly curved side portion 16 as taught by Malcom, JR. to have provided maximum contact area and maximum comfort to the wearer (see Col. 2 lines 24-42). 

    PNG
    media_image6.png
    341
    324
    media_image6.png
    Greyscale

Modified Fig. 1 of Malcom, JR. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.H./Examiner, Art Unit 3786                  

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786